Grant, J.
(after stating the facts). The reasons given by the court for his directions were that no negligence was shown on the part of the defendant, and no damage to the plaintiff. The voltage used was 220. Other plants like this had been in operation in other mines for several years, some of them having a voltage of 500. No accident had ever happened. Workmen had frequently come in contact with this and other wires, receiving a shock which did no harm. No instance is shown where any contact with a voltage of 220 had resulted in injury. It is urgently insisted that the testimony fails to show that death was caused by contact with the wire. Deceased was only a few months past 21 years of age. There was no evidence that he had contributed anything to the support of his father. We, however, do not choose to base our decision upon either of these questions. We think it clear that the deceased, when he got into the car to bar down the ore, assumed the risk, and was guilty of contributory negligence. The sides of the car sloped towards the center. The danger of doing this work in the car is apparent, and is clearly shown by the testimony, because of the danger of being struck by the ore when it started to run. The defendant had provided suitable and *636safe places for its employes to stand in barring down the ore. The deceased had never been authorized or directed to get into the car for that purpose, and no custom to so do was shown. For this reason the. judgment must be affirmed.
The other Justices concurred.